                                                                      USDCSDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRO NI CALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC#: ______+--- -
BANKERS STANDARD INSURANCE                                            DATE FILED: I z.. 11  Ir I
COMPANY, a subrogee ofJames Marlas ,
                                                     19-CV-7138 (BCM)
               Plaintiff,
       -against-                                     ORDER
ZIBI CONSTRUCTION, INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties have consented to have a magistrate judge conduct all proceedings in this

action pursuant to 28 U.S.C. § 636(c). All motions and applications must be made in compliance

with Magistrate Judge Barbara Moses ' s Individual Practices in Civil Cases, available on the

Court' s website at https://nysd.uscourts.gov/hon-barbara-moses.

       The Court observes that this action has been referred to mediation pursuant to Local Civil

Rule 83.9. (Dkt. No. 24.) No later than seven days following the conclusion of mediation, the

parties shall file a joint letter updating the Court on the status of the case and, to the extent the

case has not been resolved, proposing dates on which all counsel are available for a status

conference. Judge Moses ordinarily holds status conferences Monday through Thursday, in the

mommg.

Dated: New York, New York
       December 5, 2019
                                              SO ORDERED.




                                              United States Magistrate Judge
